Title: I. Jefferson’s Journal of the Tour, [21 May–10 June 1791]
From: Jefferson, Thomas
To: 



[21 May-10 June 1791]


 

 1791.
 


 May 22.
 Conklin’s in the highlands. Found here the Thuya Occidentalis, called White cedar and Silverfir, called hemlock. [The former with an imbricated leaf, the latter with single pinnated leaves. Also the Candleberry myrtle.


 23.
 Poughkeepsie. The White pine [5. leaved] Pitch-pine [3. leaved] Juniper [a shrub with decumbent stems about 8 f. long, with single leaves all round the stem, and berries used for infusing gin.]


 24.
 Claverac. Azalea. [wild honeysuckle rose-coloured, on stems 4. f. high loaded richly with large flowers of a strong, pink fragrance. They say it bears an apple eateable]



 27.
 Hudson. A manufacture of Duck beginning. 1000. barrels of salted herring exported annually. A distillery from which 1000 hhds of rum are annually exported. Waterford. Saw nails made by cutting them with a pair of shears from the end of a bar of iron, the thickness of which corresponded with the thickness of the nail, and it’s breadth with the length. We saw 120. cut off in a minute, and 24. headed in a minute, which would amount to 20. a minute cut off and headed. But they make habitually about 4000. a day. The iron formed into bars costs about 50 per cent more than nail rod. The sheers cost 9. dollars. The bit is sometimes welded to the sheers, sometimes fixed on with screws so as to be taken off to be ground. They are made at Lebanon in N. York. The lever vice for heading is very simple. Cohoes. Sugar maple.


 28.
 Still water. Polypod. Saratoga. Ground oak. Fort Edward. The small red squirrel.


 29.
 Lake George. Honeysuckle [Lonicera] wild cherry with single fruit, the black gooseberry, Velvet Aspen, cotton Willow, paper birch or white birch, bass-wood wild rose, Spruce pine with single leaves all round the stem ⅓ I. long, with abundance of sugar maple pitch pine, white pine, silver fir, thuya, red cedar. The Thuya is much covered with a species of long moss of a foot long generally, but sometimes 4.f. Strawberries now in blossom and young fruit.


 
 This lake is formed by a contour of mountains into a bason 36. miles long and from 1. to 4. miles wide, the hill sides shelving down to the water edge and only here and there leaving small intervals of low land, tolerably good. Now and then are precipices of rock forming the bank of the lake, as well as hanging over it in immence heights. One of these is famous &c. [famed by the name of Rogers’s rock, the celebrated partisan officer of that name having escaped the pursuit of Indns. by sliding down it when covered with snow, and escaping across the lake then frozen over. The neighborhood of this lake is healthy but there are few inhabitants on it.] It’s waters very clear, except just at the North end, abounding with salmon-trout of 7.℔  weight, speckled or red trout, Oswego bass of 6. or 7.℔ weight, rock bass, yellow perch. There are seagulls in abundance, loons and some wild-ducks. Rattle snakes abound on it’s borders. Two which we killed were of a sutty dark colour, obscurely checkered. It is infested with swarms of musketoes and gnats, and 2 kinds of biting fleas. It is pretty much interspersed with small islands. It closes with ice about the last of December and opens from the 15th. to the 20th. of April. The difference between the height of it’s water in spring and fall is about 2. feet. There is no lime stone immediately on the lake but abundance in the neighborhood on the East side.


 31.
 Lake Champlain is a much larger but less pleasant water than L. George. It is about 110 miles long and from one to 15. miles broad. It is narrow and turbid from Ticonderoga to beyond the Split rock about 30. miles, where it is said to widen and grow more clear. It yields cat fish of 20 ℔ weight, sturgeon, and salmon, also the fish found in L. George except the trout but in smaller quantities, and it is less infested with musketoes and insects. The Eastern bank is of limestone laminated like slate, on the Western side is none, and it is remarkeable that to the Westward of this and L. George, the people are obliged to come to them from great distances for their limestone. The Western end is closed by high mountains of very indifferent lands, on the East side the lands are champaign, the Green mountains rising out of them at the distance of 20 or 25. miles and running parallel with the lake as far as the sight extends. These lands may be called good, and begin to be thickly seated. The growth on both sides the lake much the same as on lake George, to which add the yellow or 2. leaved pine, and the thistle in much abundance as to embarrass agriculture in a high degree. This lake is conjectured to be about 100 f. lower than L. George; the difference of it’s level in spring and fall is about 3. f. It closes with ice about the last of November, and opens a few days before lake George. It is to be noted that we have seen no poplar, dogwood, nor redbud since we have passed the highlands, nor any fruit trees but apples and here and there  a cherry tree. We have seen no persimmons in any place since crossing the Hudson.


 June  2.
 From L. George to Sandy hill the first three or 4. miles are over high hills which would seem avoidable by following a valley on the Eastern side. The hills are sandy and poor. The residue of the road is along a high plain of sand, limestone and round pebble crossed by 2 or 3. creeks which seem sufficiently copious and elevated to admit a canal of navigation to L. George on the North and the Hudson on the South, 8 miles distant in that part. The plains are pine barrens. We pass Wing’s falls and Sandy hill falls of about 35 or 40. f. each on a bed of limestone in horizontal strata.


 3.
 From Sandy hill to Fort Edward and McNeal’s ferry 14. miles along the river side: some good lowlands, the highlands indifferent.


 
 Middletown. Axis in peritrochio for drawing water. The wheel 6. f. diameter has the rope wound round it with the bucket, the axis 8. I. diameter has a weight appended sufficient to balance the bucket on the wheel when full of water. This weight descends to the ground outside of the well when the bucket is drawn up, and when you send down the bucket you wind up the weight.


